     Case 1:20-cv-00522-NONE-JLT Document 42 Filed 07/31/20 Page 1 of 2




 1   MARGO A.RAISON,COUNTY COUNSEL
     By: Andrew C.Thomson,Chief Deputy(SBN 149057)
 2
     Kathleen Rivera, Deputy(SBN 211606)
3
     Phillip T. Jenkins, Deputy(SBN 309523)
     Kern County Administrative Center
4    1115 Truxtun Avenue,Fourth Floor
     Bakersfield, CA 93301
 5
     Telephone 661-868-3800
6
     Attorneys for Defendants County of Kern,
 7   Donny Youngblood and Joshua Nicholson
 8
                              UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10
     APOTfflO,LLC,                                  Case No.: 1:20-CV-00522-NONE-JLT
11
                          Plaintiffs,               NOTICE OF JOINDER IN REPLY FILED
12                                                  BY DEFENDANT STATE OF
     V.                                             CALIFORNIA,CALIFORNIA
13
                                                    DEPARTMENT OF FISH AND
14   KERN COUNTY;KERN COUNTY                        WILDLIFE and CHARLTON H.
     SHERIFF'S OFFICE; CALIFORNIA                   BONHAM(ECF DOC 39)
15   DEPARTMENT OF FISH AND

16
     WILDLIFE; DONNY YOUNGBLOOD;                    Date: August 10,2020
     JOSHUA NICHOLSON; CHARLTON H.                  Time: 8:30 a.m
17   BONHAM;JOHN DOES #1 THROUGH                    Ctrm: 4
     #10, UNKNOWN AGENTS OF THE                     Judge:NONE
18
     KERN COUNTY SHERIFF'S OFFICE;
19   JOHN DOES #11 THROUGH #20,                     Complaint filed: April 10,2020
     UNKNOWN AGENTS OF THE
20   CALIFORNIA FISH AND WILDLIFE
     DEPARTMENT,
21

22                        Defendants.

23

24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD;

25          COME NOW Defendants County of Kem, on behalf of itself and its integral agency

26   the Kem County Sheriff's Office, Sheriff Donny Youngblood and Sergeant Joshua Nicholson
27   (hereinafter collectively "County defendants") and hereby provide NOTICE OF JOINDER in
28   the Reply Brieffiled by the California Dept. ofFish and Wildlife Defendants(ECF Doc. 39).



     NOTICE OF JOINDER IN REPLY
     Case 1:20-cv-00522-NONE-JLT Document 42 Filed 07/31/20 Page 2 of 2




 1          In addition, County defendants respectfully request that any relief ordered by the Court
 2   relative to the California Department of Fish and Wildlife's Motion to Dismiss also be ordered
3    in favor of County defendants.
4
     Dated: July 31,2020                         MARGO A. RAISON,COUNTY COUNSEL
 5

6                                                By: /s/ Kathleen Rivera
                                                    Andrew C. Thomson, Chief Deputy
7                                                    Kathleen Rivera, Deputy
                                                     Phillip T. Jenkins, Deputy
 8
                                                     Attorneys for Defendants County
9                                                    of Kern, Donny Youngblood and
                                                     Joshua Nicholson
10

11

     #2517356
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     NOTICE OF JOINDER IN REPLY
